Per curiam.
The State Bar of Georgia brought disciplinary proceedings against respondent, Gerald E. Wilkerson, charging him with violations of Bar Rule 4-102, Standards 4 (engaging in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); 44 (wilfully abandoning or disregarding, without just cause and. to the client’s detriment, a legal matter entrusted to him); 61 (failing to promptly notify the client of the receipt of settlement funds and failing to promptly deliver the funds to the client); 63 (failing to maintain and deliver to the client an appropriate accounting of the settlement funds); and 65 (failing to account for property held in a fiduciary capacity). Respondent answered the complaint and, in response to the State Bar’s motion for summary judgment, admitted violations of Standards 61, 63, and 65 and petitioned for voluntary surrender of his license. The Review Panel of the State Disciplinary Board recommended that the petition for voluntary surrender be accepted.
We have reviewed the record in this case and, in view of the recommendation of the Review Panel, it is directed that respondent be allowed to surrender his license. Before any reinstatement petition is granted, he must comply with the reinstatement rules of the State Bar of Georgia in effect at that time.
Application for voluntary surrender of license is granted.

All the Justices concur.